Notice of Allowance
	Claims 1-6, 8-9, 11, 14-16 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,455,524, 9,364,564, 9,370,586, 10,758,616, 7,612,102, 7,659,291, 7,659,290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Baaske reference teaches storage of a dilute nicardipine solution in a glass container wherein the composition is tablet up to 7 days (abstract) wherein the pH is maintained from 3.4 to 5.9 (page 1703, second column, second paragraph).  Zeidler teaches stability testing of a number of drugs wherein glass and polyethylene container are taught to be equivalent in terms of stability wherein stability was tested up to 24 hours (abstract, conclusion).  
The instant specification (Figure 2A) demonstrates the narrow pH range of 3.6 to 4.4 leads to higher amount of drug remaining as compared to pH values outside the claimed range.  Figure 5A and 5B additionally demonstrate that contact with non-polymer polymers for the storage containing leads to an increased percentage of drug remaining.  The combination of references does not specifically teach the use of non-polar polymers for the storage containing as well as a narrow pH range that would result in the stability claimed in less than 10% decrease of concentration and less than 3% formation of impurities for at least 3 months’ time period.  Therefore, the claimed invention is novel and patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613